IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


UNITED STEEL WORKERS OF                    : No. 41 EM 2015
AMERICA, LOCAL 285,                        :
                                           :
                    Respondents            :
                                           :
                                           :
             v.                            :
                                           :
                                           :
BRENNTAG NORTHEAST, INC.,                  :
                                           :
                    Petitioner             :


                                       ORDER


PER CURIAM
      AND NOW, this 20th day of August, 2015, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.